UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2064


GILBERT L. SPURLOCK,

                  Plaintiff - Appellant,

             v.

UNITED STATES ARMY CORPS OF ENGINEERS; MARK ADKINS,

                  Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cv-00643-RCC)


Submitted:    January 5, 2009                 Decided:   January 21, 2009


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gilbert L. Spurlock, Appellant Pro Se. Carol A. Casto, Assistant
United   States  Attorney,   Charleston,   West  Virginia,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gilbert L. Spurlock appeals the district court’s order

accepting the report and recommendation of the magistrate judge

and dismissing his civil complaint for lack of jurisdiction.                              We

have     reviewed     the    record         and     find     no   reversible           error.

Accordingly,        although    we        grant     leave    to      proceed      in   forma

pauperis,    we     affirm     for    the    reasons        stated    by    the    district

court.       See     Spurlock        v.    U.S.     Army     Corps     of   Eng’rs,       No.

3:07-cv-00643-RCC (S.D.W. Va. Aug. 21, 2008).                         We dispense with

oral     argument    because        the     facts    and     legal     contentions       are

adequately    presented        in     the    materials       before     the    court     and

argument would not aid the decisional process.



                                                                                   AFFIRMED




                                              2